Dismissed and Memorandum Opinion filed March 18, 2004








Dismissed and Memorandum Opinion filed March 18, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01445-CV
____________
 
DOUGLAS ARTHUR LONGRON,
Appellant
 
V.
 
MELLON MORTGAGE COMPANY and CHASE
MANHATTAN MORTGAGE COMPANY, Appellees
 

 
On Appeal from the 334th District
Court
Harris County, Texas
Trial Court Cause No.
02-62278
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed November 24,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On February 5, 2004, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
On February 20, 2004, appellees filed a motion to dismiss and
motion for sanctions.  Appellees claim
the appeal should be dismissed because the notice of appeal was not timely
filed, and appellant has not paid for the clerk=s record or the appellate filing
fee.  Appellees also seek sanctions for a
frivolous appeal.  We grant the motion to
dismiss.  We decline to assess
sanctions.   
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 18, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.